UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                          UNITED STATES

                                                    v.

                             Senior Airman BRENT A. DIRUZZA
                                    United States Air Force

                                             ACM S32310

                                          12 November 2015

         Sentence adjudged 14 January 2015 by SPCM convened at Kadena Air
         Base, Japan. Military Judge: Gregory O. Friedland (sitting alone).

         Approved Sentence: Bad-conduct discharge and confinement for 99 days.

         Appellate Counsel for the Appellant:               Lieutenant Colonel Patrick E.
         Neighbors.

         Appellate Counsel for the United States: Colonel Katherine E. Oler.

                                                 Before

                            ALLRED, TELLER, and ZIMMERMAN
                                 Appellate Military Judges

         This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                             under AFCCA Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of Appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.


             FOR THE COURT



             LEAH M. CALAHAN
             Deputy Clerk of the Court